DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on Aug. 23, 2021 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: grammatical error throughout the specification for the term “effecting” a flow or the flow of gas.  The term “effecting” should be “affecting”, since the term “effect” is a noun and “affect” is a verb.
Appropriate correction is required.
Claim Objections
Claims 1, 6, 7, 10, 12 and 13 is/are objected to because of the following informalities:  grammatical error in the claims, “effecting” should be “affecting” and “effected” should be “affected”, since the term “effect” is a noun and “affect” is a verb.
Appropriate correction is required.
Claim Interpretation
In claim 1, Applicant recites in the preamble of the claim, the method for heating to form a core-rod.  The Examiner interprets the phrase “to form a core-rod” as intended use and there is no active step recited in the method to form a core-rod in claims 1 and 3-9.  Therefore, forming a core-rod is not required in claims 1 and 3-9.

In claim 1, lines 5 and 18, the Examiner interprets “the device” as referencing “a heating device” in line 3 of claim 1.
In claims 1 and 6, Applicant recites the term “the cavity” throughout the claims.  The Examiner interprets “the cavity” as referencing “an elongate cavity” in line 4 of claim 1.
In claims 1 and 6, Applicant recites the term “the liner” through the claims, the Examiner interprets “the liner” as referencing “an elongate cylindrical liner” in line 7 of claim 1.
In claims 1 and 6, Applicant recites the term “the heating element space” throughout the claims.  The Examiner interprets “the heating element space” as referencing “an annular heating element space” in lines 12-13 of claim 1.
In claim 8, the Examiner interprets 3X as “3 times” and 8x as “8 times”.
In claim 10, lines 5-6 and 19, the Examiner interprets “the device” as referencing “a heating device” in line 4 of claim 1.
In claims 10 and 12, Applicant recites the term “the cavity” throughout the claims.  The Examiner interprets “the cavity” as referencing “an elongate cavity” in line 5 of claim 10.
In claims 10 and 12, Applicant recites the term “the cylindrical liner” through the claims, the Examiner interprets “the cylindrical liner” as referencing “an elongate cylindrical liner” in line 8 of claim 10.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a gas flushing device in claims 1, 7, 10, and 13.
and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, in claim 1, lines 6 and 12 and in claim 10, lines 7 and 13, Applicant also recites the term “in use”.  It is unclear to the Examiner what method step Applicant is attempting to claim with the term “in use”.  Further, in line 6 of claim 1 and line 7 of claim 10, it is unclear if Applicant is referencing the elongate silica cylinder “in use” or the cavity “in use”.  In line 12 of claim 1 and line 13 of claim 10, it is unclear to the Examiner if Applicant is referencing the heating element or the elongate cylinder is in use.
affecting the flow of the gas via the through holes.
Claim 8 recites the limitation "the volumetric ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For Examination purposes, the Examiner interprets “the volumetric ratio” should be “a volumetric ratio”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2014/0196505 A1 – hereinafter Enomoto) in view of Suzuki et al. (JP2002173333A – hereinafter Suzuki).
Regarding claim 1, Enomoto (Figs. 1a and 1b, [0001], [0013], [0022]-[0023]) discloses a method of heating a glass preform (2) (corresponding to an elongate silica cylinder) by a furnace (1) (corresponding to a heating device) so that the preform can be stretched, drawn, etc.  Enomoto discloses providing the elongate silica cylinder such that it extends through the cavity of the heating device and heating so that the preform can be stretched and drawn.  While Enomoto discloses drawing and stretching, Enomoto fails to specifically state that during the heating and stretching or drawing of the preform, the elongate cylinder is heated locally beyond its softening temperature.  However, it would be obvious to a person having ordinary skill in the art in order to stretch or draw the elongate cylinder, the elongate cylinder is heated locally beyond its softening temperature.  
Enomoto further discloses the furnace comprises a susceptor (3) (corresponding to an elongate cylindrical liner) having a cylindrical shape and made of high purity carbon.  The liner disclosed by Enomoto provides for an elongate cavity extending in an axial direction of the furnace (i.e. heating device), arranged for allowing an elongate silica cylinder to extend through the cavity and a cylindrical wall.  Enomoto discloses a slit heater (4) (corresponding to a heating element) that is annular and the heating element surrounds the liner in an annular space (corresponding to an annular heating element space).  Enomoto (Figs. 1a and 1b) discloses the cylindrical wall of the liner separating the heating element space from the cavity and the heating element space bounded on an outer side by insulation and part of a wall of the furnace body (corresponding to a frame portion).  Enomoto further discloses an inert gas, such as Ar, nitrogen, or helium gas, is supplied to the furnace body to prevent the heater (4) and insulator (5) from being degraded.  This suggests there is a flow of inert gas, such as argon and/or nitrogen through the heating element space.
Enomoto fails to disclose details about the inert gas supplied to the furnace (i.e. heating device), such as the claimed gas flushing device for effecting a flow of a gas at least through the heating element space, and the claimed affecting step with the gas flushing device.  However, Suzuki ([0002], [0020] and 
Regarding claim 5, Enomoto ([0042]) discloses heating performed up to a temperature at which optical fiber drawing can be carried out, but fails to disclose details of the heating temperature.  However, Suzuki ([0025]) discloses an example where a single mode optical fiber is drawn from an optical fiber preform and the optical fiber has a surface temperature of about 2050 degrees C.  Therefore, based on the additional teachings of Suzuki, it would be obvious to a person having ordinary skill in the art, for a single mode optical fiber preform heating to a temperature of about 2050 degrees C, which provides for a heating step within Applicant’s claimed range of at least 1800 degrees C.
Regarding claim 9, Enomoto ([0022]) discloses a carbon electrical resistance member for heating and [0004] discloses terminal sections 9a and 9b provided at opposite positions and installed so as to be electrically and mechanically connected to a power supply.  Therefore, based on the disclosure of Enomoto, the step of heating includes providing electric power via a power supply to a resistive heating element, as claimed.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2014/0196505 A1 – hereinafter Enomoto) in view of Suzuki et al. (JP2002173333A – hereinafter Suzuki) as applied to claim 1 above, and further in view of Takahashi (US 2007/0180862 A1).
Regarding claims 3 and 4, While Enomoto discloses argon and nitrogen gas as inert gases for the heating device, Enomoto fails to disclose details of the nitrogen gas and argon gas, such as the claimed percentages in claims 3 and 4.  However, Enomoto ([0054]) further discloses Argon and nitrogen are considerably more inexpensive than He gas, and it is advantageous in cost to use Ar gas and nitrogen gas to the utmost extent.  Further, Takahashi ([0006]) discloses argon gas is expensive compared to nitrogen gas and Suzuki ([0006]) discloses nitrogen gas reacts with graphite, which generates highly toxic cyan gas.  Further, Takahashi (Fig. 2) discloses HCN (hydrogen cyanide – i.e. cyan) concentration in the furnace body and ([0027]) discloses tolerance of hydrogen cyanide gas concentration in the furnace body around 5 ppm.  Therefore, based on the disclosures by Enomoto, Takahashi, and Suzuki, it would be obvious to a person having ordinary skill in the art, to optimize the amount of argon and nitrogen as the inert gas for the furnace body, based on the combination of cost of the nitrogen and cost of generating highly toxic gas with the use of nitrogen.  Since it is obvious to optimize the argon and nitrogen based on cost and potential formation of toxic gases, it would be obvious during routine optimization by a person having ordinary skill in the art to optimize the nitrogen in the range of 0.2% to 20%, as claimed in 3, or in the range of 0.25% to 10%, as claimed in claim 4.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2014/0196505 A1 – hereinafter Enomoto) in view of Suzuki et al. (JP2002173333A – hereinafter Suzuki) as applied to claim 1 above, and further in view of Orita et al. (JP06115968A – hereinafter Orita) and Takahashi (US 2007/0180862 A1).
Regarding claims 7-8, Enomoto fails to disclose preheating the heating element.  However, Orita ([0021]-[0022]) discloses starting up after replacing furnace components.  Based on the disclosure of 
Enomoto, Suzuki, and Orita fails to provide for a volumetric flow rate of the argon gas and nitrogen gas or a volumetric ratio of argon to nitrogen gas.  However, Enomoto ([0054]) further discloses Argon and nitrogen are considerably more inexpensive than He gas, and it is advantageous in cost to use Ar gas and nitrogen gas to the utmost extent.  Further, Takahashi ([0006]) discloses argon gas is expensive compared to nitrogen gas and Suzuki ([0006]) discloses nitrogen gas reacts with graphite, which generates highly toxic cyan gas.  Further, Takahashi (Fig. 2) discloses HCN (hydrogen cyanide – i.e. cyan) concentration in the furnace body and ([0027]) discloses tolerance of hydrogen cyanide gas concentration in the furnace body around 5 ppm.  Therefore, based on the disclosures by Enomoto, Takahashi, and Suzuki, it would be obvious to a person having ordinary skill in the art, to optimize the amount of argon and nitrogen as the inert gas for the furnace body, based on the combination of cost of the nitrogen and cost of generating highly toxic gas with the use of nitrogen.  Since it is obvious to optimize the argon and nitrogen based on cost and potential formation of toxic gases, it would be obvious during routine optimization by a person having ordinary skill in the art to optimize the volumetric flow rate of argon gas, and it would be obvious to try a volumetric flow rate where the argon gas is larger than a volumetric flow rate of the nitrogen gas in order to minimize formation of toxic gas, .
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2014/0196505 A1 – hereinafter Enomoto) in view of Hara (JP59217641A).
Regarding claims 1 and 6, Enomoto (Figs. 1a and 1b, [0001], [0013], [0022]-[0023]) discloses a method of heating a glass preform (2) (corresponding to an elongate silica cylinder) by a furnace (1) (corresponding to a heating device) so that the preform can be stretched, drawn, etc.  Enomoto discloses providing the elongate silica cylinder such that it extends through the cavity of the heating device and heating so that the preform can be stretched and drawn.  While Enomoto discloses drawing and stretching, Enomoto fails to specifically state that during the heating and stretching or drawing of the preform, the elongate cylinder is heated locally beyond its softening temperature.  However, it would be obvious to a person having ordinary skill in the art in order to stretch or draw the elongate cylinder, the elongate cylinder is heated locally beyond its softening temperature. 
Enomoto further discloses the furnace comprises a susceptor (3) (corresponding to an elongate cylindrical liner) having a cylindrical shape and made of high purity carbon.  The liner disclosed by Enomoto provides for an elongate cavity extending in an axial direction of the furnace (i.e. heating device), arranged for allowing an elongate silica cylinder to extend through the cavity and a cylindrical wall.  Enomoto discloses a slit heater (4) (corresponding to a heating element) that is annular and the heating element surrounds the liner in an annular space (corresponding to an annular heating element space).  Enomoto (Figs. 1a and 1b) disclose the cylindrical wall of the liner separating the heating element space from the cavity and the heating element space bounded on an outer side by insulation and part of a wall of the furnace body (corresponding to a frame portion).  Enomoto further discloses an 
Enomoto fails to disclose details about the inert gas supplied to the furnace (i.e. heating device), such as the claimed gas flushing device for effecting a flow of a gas at least through the heating element space, and the claimed affecting step with the gas flushing device, and wherein, the line comprises several through holes.  However, Hara (Figs. 3 and 4 and [0001]) discloses a method of providing inert gas to the heater (2) in case (1) (i.e. furnace body).  Hara discloses through holes (12) provided in the peripheral wall of the inner cylinder (6) and inert gas, such as argon or nitrogen, introduced through nozzle 9b into passage (5).  The inner cylinder (6) is similar to the liner of Enomoto.  Therefore, based on the additional teachings of Hara, it would be obvious to a person having ordinary skill in the art, to provide for inert gas supply nozzle, passage (5) and through holes (12) to supply inert to protect carbon from oxidative deterioration in the heating furnace of Enomoto.  The inert gas supply nozzle, passage, and through holes provide for the claimed gas flushing device for affecting flow of a gas at least through the heating element space of Enomoto and affecting the flow of gas at least through the heating element space by means of the gas flushing device during the heating step.  Further, since Enomoto discloses inert gases, such as argon or nitrogen are acceptable, and Hara discloses argon or nitrogen gas supply to a furnace, it would be obvious to a person having ordinary skill in the art, the flow of gas comprises an argon gas and a nitrogen gas, as claimed.
Claims 1-2, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (JP-5590435-A) in view of Enomoto et al. (US 2014/0196505 A1 – hereinafter Enomoto), and Suzuki et al. (JP2002173333A – hereinafter Suzuki).
Regarding claims 1-2, Shiraishi (Figs. 2a-2c and [0001]-[0003]) discloses a method comprising the step of heating a glass cylinder (5) (corresponding to an elongate silica cylinder) including drawing 
Shiraishi discloses a heating device (i.e. furnace 7), but fails to disclose details of the heating device.  However, Enomoto (Figs. 1a and 1b, [0001], [0013], [0022]-[0023]) discloses a method of heating a glass preform (2) (corresponding to an elongate silica cylinder) by a furnace (1) (corresponding to a heating device) so that the preform can be stretched, drawn, etc.  .  Enomoto discloses providing the elongate silica cylinder such that it extends through the cavity of the heating device and heating so that the preform can be stretched and drawn.  Based on the disclosure of Enomoto, it would be obvious to a person having ordinary skill in the art, the furnace of Enomoto could be provided in the method of heating and sealing/stretching the glass preform of Shiraishi.  
Enomoto further discloses the furnace comprises a susceptor (3) (corresponding to an elongate cylindrical liner) having a cylindrical shape and made of high purity carbon.  The liner disclosed by Enomoto provides for an elongate cavity extending in an axial direction of the furnace (i.e. heating device), arranged for allowing an elongate silica cylinder to extend through the cavity and a cylindrical wall.  Enomoto discloses a slit heater (4) (corresponding to a heating element) that is annular and the heating element surrounds the liner in an annular space (corresponding to an annular heating element space).  Enomoto (Figs. 1a and 1b) disclose the cylindrical wall of the liner separating the heating element space from the cavity and the heating element space bounded on an outer side by insulation and part of a wall of the furnace body (corresponding to a frame portion).  Enomoto further discloses an inert gas, such as Ar, nitrogen, or helium gas, is supplied to the furnace body to prevent the heater (4) 
With the substitution of the furnace of Enomoto as the heating device in the method of Shiraishi, this provides for the claimed elongate cavity, elongate cylindrical liner having a cylindrical wall, the liner being made of carbon and bounding the cavity with the cylindrical wall, a heating element being provided with an annular heating space, the heating element surrounding at least a part of the liner, the cylindrical wall of the liner separating the heating element space from the cavity, the heating element space on an outer side bound by a further surrounding wall part of a frame portion of the heating device.  As discussed above, Enomoto further discloses an inert gas, such as Ar, nitrogen, or helium gas, is supplied to the furnace body to prevent the heater (4) and insulator (5) from being degraded.  This suggests there is a flow of inert gas, such as argon and/or nitrogen through the heating element space.
Enomoto fails to disclose details about the inert gas supplied to the furnace (i.e. heating device), such as the claimed gas flushing device for effecting a flow of a gas at least through the heating element space, and the claimed affecting step with the gas flushing device.  However, Suzuki ([0002], [0020] and Fig. 1) discloses introduction pipes (13) and (14) connected to nitrogen and argon cylinders along with exhaust pipe (16) and (17).  Inert gas provides protects carbon parts from oxidative deterioration.  Therefore, based on the additional teachings of Suzuki, it would be obvious to a person having ordinary skill in the art, to provide for inert gas supply cylinders, introduction pipes, and exhaust pipes to supply inert to protect from oxidative deterioration in the heating furnace of Enomoto.  The inert gas supply cylinders, introduction pipes, and exhaust pipes provide for the claimed gas flushing device for affecting flow of a gas at least through the heating element space of Enomoto and affecting the flow of gas at least through the heating element space by means of the gas flushing device during the heating step.  Further, since Enomoto discloses inert gases, such as argon or nitrogen are 
Regarding claim 9, Enomoto ([0022]) discloses a carbon electrical resistance member for heating and [0004] discloses terminal sections 9a and 9b provided at opposite positions and installed so as to be electrically and mechanically connected to a power supply.  Therefore, based on the disclosure of Enomoto, the step of heating includes providing electric power via a power supply to a resistive heating element.
Claims 3-4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (JP-5590435-A) in view of Enomoto et al. (US 2014/0196505 A1 – hereinafter Enomoto), and Suzuki et al. (JP2002173333A – hereinafter Suzuki) as applied to claims 1-2 above, and further in view of Takahashi (US 2007/0180862 A1).
Regarding claims 3-4 and 10, While Enomoto discloses argon and nitrogen gas as inert gases for the heating device, Enomoto fails to disclose details of the nitrogen gas and argon gas, such as the claimed percentages in claims 3, 4, and 10.  However, Enomoto ([0054]) further discloses Argon and nitrogen are considerably more inexpensive than He gas, it is advantageous in cost to use Ar gas and nitrogen gas to the utmost extent.  Further, Takahashi ([0006]) discloses argon gas is expensive compared to nitrogen gas and Suzuki ([0006]) discloses nitrogen gas reacts with graphite, which generates highly toxic cyan gas.  Further, Takahashi (Fig. 2) discloses HCN (hydrogen cyanide – i.e. cyan) concentration in the furnace body and ([0027]) discloses tolerance of hydrogen cyanide gas concentration in the furnace body around 5 ppm.  Therefore, based on the disclosures by Enomoto, Takahashi, and Suzuki, it would be obvious to a person having ordinary skill in the art, to optimize the amount of argon and nitrogen as the inert gas for the furnace body, based on the combination of cost of the nitrogen and cost of generating highly toxic gas with the use of nitrogen.  Since it is obvious to .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (JP-5590435-A) in view of Enomoto et al. (US 2014/0196505 A1 – hereinafter Enomoto), and Suzuki et al. (JP2002173333A – hereinafter Suzuki) as applied to claim 1 above, and further in view of Tamura et al. (US 2015/0370008 A1 – hereinafter Tamura).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (JP-5590435-A) in view of Enomoto et al. (US 2014/0196505 A1 – hereinafter Enomoto), and Suzuki et al. (JP2002173333A – hereinafter Suzuki) as applied to claims 1-2 above, and further in view of Takahashi (US 2007/0180862 A1). as applied to claim 10 above, and further in view of Tamura et al. (US 2015/0370008 A1 – hereinafter Tamura).
Regarding claims 5 and 11, Shiraishi discloses the claimed heating step, but fails to disclose details of the heating temperature.  However, Tamura ([0026] and Fig. 3) discloses a method of collapsing a silica glass pipe by heating with an external heat source in such a way that the surface temperature of the silica glass pipe becomes 2150 degrees C.  Therefore, based on the additional teachings of Tamura, it would be obvious to a person having ordinary skill in the art, in a collapsing step heating the elongate silica cylinder such that the surface temperature of the elongate silica cylinder has a temperature of about 2150 degrees C, which provides for a heating step within Applicant’s claimed range of at least 1800 degrees C.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (JP-5590435-A) in view of Enomoto et al. (US 2014/0196505 A1 – hereinafter Enomoto), and Suzuki et al. as applied to claims 1-2 above, and further in view of Orita et al. (JP06115968A – hereinafter Orita) and Takahashi (US 2007/0180862 A1).
Regarding claims 7-8, Shiraishi in view of Enomoto fails to disclose preheating the heating element.  However, Orita ([0021]-[0022]) discloses starting up after replacing furnace components.  Based on the disclosure of Orita, it would be obvious to a person having ordinary skill in the art after replacing furnace components, a preheating step is required including heating the heating element to a temperature suitable for performing the heating step.  Orita ([0021]-[0022]) discloses filling and evacuating the heating chamber (i.e. furnace) and (Figs. 1-4) discloses associated piping to the furnace to provide for filling and evacuating in order to remove water and oxygen adhered to reactor components and prevent carbon-made furnace components from being consumed during use and this extended the life of the heater from 1 to 2 months to 3 months or more.  Therefore, based on the additional teachings of Orita, it would be obvious to a person having ordinary skill in the art to include a preheating step of the gas affected by means of a gas flushing device, of inert gas, such as argon or nitrogen.  
Enomoto, Suzuki, and Orita fails to provide for a volumetric flow rate of the argon gas and nitrogen gas or a volumetric ratio of argon to nitrogen gas.  However, Enomoto ([0054]) further discloses Argon and nitrogen are considerably more inexpensive than He gas, it is advantageous in cost to use Ar gas and nitrogen gas to the utmost extent.  Further, Takahashi ([0006]) discloses argon gas is expensive compared to nitrogen gas and Suzuki ([0006]) discloses nitrogen gas reacts with graphite, which generates highly toxic cyan gas.  Further, Takahashi (Fig. 2) discloses HCN (hydrogen cyanide – i.e. cyan) concentration in the furnace body and ([0027]) discloses tolerance of hydrogen cyanide gas concentration in the furnace body around 5 ppm.  Therefore, based on the disclosures by Enomoto, Takahashi, and Suzuki, it would be obvious to a person having ordinary skill in the art, to optimize the amount of argon and nitrogen as the inert gas for the furnace body, based on the combination of cost of .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (JP-5590435-A) in view of Enomoto et al. (US 2014/0196505 A1 – hereinafter Enomoto), and Suzuki et al. (JP2002173333A – hereinafter Suzuki) as applied to claims 1-2 above, and further in view of Takahashi (US 2007/0180862 A1) as applied to claim 10 above, and further in view of Orita et al. (JP06115968A – hereinafter Orita) and Takahashi (US 2007/0180862 A1).
Regarding claim 13, Enomoto fails to disclose preheating the heating element.  However, Orita ([0021]-[0022]) discloses starting up after replacing furnace components.  Based on the disclosure of Orita, it would be obvious to a person having ordinary skill in the art after replacing furnace components, a preheating step is required including heating the heating element to a temperature suitable for performing the heating step.  Orita ([0021]-[0022]) discloses filling and evacuating the heating chamber (i.e. furnace) and (Figs. 1-4) discloses associated piping to the furnace to provide for filling and evacuating in order to remove water and oxygen adhered to reactor components and prevent carbon-made furnace components from being consumed during use and this extended the life of the heater from 1 to 2 months to 3 months or more.  Therefore, based on the additional teachings of Orita, 
Enomoto, Suzuki, and Orita fails to provide for a volumetric flow rate of the argon gas and nitrogen gas or a volumetric ratio of argon to nitrogen gas.  However, Enomoto ([0054]) further discloses Argon and nitrogen are considerably more inexpensive than He gas, it is advantageous in cost to use Ar gas and nitrogen gas to the utmost extent.  Further, Takahashi ([0006]) discloses argon gas is expensive compared to nitrogen gas and Suzuki ([0006]) discloses nitrogen gas reacts with graphite, which generates highly toxic cyan gas.  Further, Takahashi (Fig. 2) discloses HCN (hydrogen cyanide – i.e. cyan) concentration in the furnace body and ([0027]) discloses tolerance of hydrogen cyanide gas concentration in the furnace body around 5 ppm.  Therefore, based on the disclosures by Enomoto, Takahashi, and Suzuki, it would be obvious to a person having ordinary skill in the art, to optimize the amount of argon and nitrogen as the inert gas for the furnace body, based on the combination of cost of the nitrogen and cost of generating highly toxic gas with the use of nitrogen.  Since it is obvious to optimize the argon and nitrogen based on cost and potential formation of toxic gases, it would be obvious during routine optimization by a person having ordinary skill in the art to optimize the volumetric flow rate of argon gas, and it would be obvious to try a volumetric flow rate where the argon gas is larger than a volumetric flow rate of the nitrogen gas in order to minimize formation of toxic gas, and based on the optimization of argon and nitrogen, it would be obvious to optimize the flow rate of argon gas to the nitrogen gas by a factor between 10 and 100, as claimed.
Claims 1, 6, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (JP-5590435-A) in view of Enomoto et al. (US 2014/0196505 A1 – hereinafter Enomoto), Hara (JP59217641A),  Suzuki et al. (JP2002173333A – hereinafter Suzuki), and further in view of Takahashi (US 2007/0180862 A1).
Regarding claims 1, 6, 10, and 12, Shiraishi (Figs. 2a-2c and [0001]-[0003]) discloses a method comprising the step of heating a glass cylinder (5) (corresponding to an elongate silica cylinder) including drawing and collapsing by heating and sealing the central space of the tube to form a rod (corresponding to a core-rod for an optical fiber) in furnace (7).  Shiraishi fails to specifically state during the heating and sealing/stretching of the preform, the elongate cylinder is heated locally beyond its softening temperature.  However, it would be obvious to a person having ordinary skill in the art in order to seal and stretch the elongate cylinder, the elongate cylinder is heated locally beyond its softening temperature.  
Shiraishi discloses a heating device (i.e. furnace 7), but fails to disclose details of the heating device.  However, Enomoto (Figs. 1a and 1b, [0001], [0013], [0022]-[0023]) discloses a method of heating a glass preform (2) (corresponding to an elongate silica cylinder) by a furnace (1) (corresponding to a heating device) so that the preform can be stretched, drawn, etc.  .  Enomoto discloses providing the elongate silica cylinder such that it extends through the cavity of the heating device and heating so that the preform can be stretched and drawn.  Based on the disclosure of Enomoto, it would be obvious to a person having ordinary skill in the art, the furnace of Enomoto could be provided in the method of heating a glass preform of Shiraishi.  
Enomoto further discloses the furnace comprises a susceptor (3) (corresponding to an elongate cylindrical liner) having a cylindrical shape and made of high purity carbon.  The liner disclosed by Enomoto provides for an elongate cavity extending in an axial direction of the furnace (i.e. heating device), arranged for allowing an elongate silica cylinder to extend through the cavity and a cylindrical wall.  Enomoto discloses a slit heater (4) (corresponding to a heating element) that is annular and the heating element surrounds the liner in an annular space (corresponding to an annular heating element space).  Enomoto (Figs. 1a and 1b) disclose the cylindrical wall of the liner separating the heating element space from the cavity and the heating element space bounded on an outer side by insulation 
With the substitution of the furnace of Enomoto as the heating device in the method of Shiraishi, this provides for the claimed elongate cavity, elongate cylindrical liner having a cylindrical wall, the liner being made of carbon and bounding the cavity with the cylindrical wall, a heating element being provided with an annular heating space, the heating element surrounding at least a part of the liner, the cylindrical wall of the liner separating the heating element space from the cavity, the heating element space on an outer side bound by a further surrounding wall part of a frame portion of the heating device.  As discussed above, Enomoto further discloses an inert gas, such as Ar, nitrogen, or helium gas, is supplied to the furnace body to prevent the heater (4) and insulator (5) from being degraded.  This suggests there is a flow of inert gas, such as argon and/or nitrogen through the heating element space.
Enomoto fails to disclose details about the inert gas supplied to the furnace (i.e. heating device), such as the claimed gas flushing device for effecting a flow of a gas at least through the heating element space, and the claimed affecting step with the gas flushing device, and wherein, the line comprises several through holes.  However, Hara (Figs. 3 and 4 and [0001]) discloses a method of providing inert gas to the heater (2) in case (1) (i.e. furnace body).  Hara discloses through holes (12) provided in the peripheral wall of the inner cylinder (6) and inert gas, such as argon or nitrogen, introduced through nozzle 9b into passage (5).  The inner cylinder (6) is similar to the liner of Enomoto.  Therefore, based on the additional teachings of Hara, it would be obvious to a person having ordinary skill in the art, to provide for inert gas supply nozzle, passage (5) and through holes (12) to supply inert to protect carbon from oxidative deterioration in the heating furnace of Enomoto.  The inert gas supply nozzle, passage, and through holes provide for the claimed gas flushing device for affecting flow of a gas at least through the heating element space of Enomoto and affecting the flow of gas at least through the heating element space by means of the gas flushing device during the heating step.  Further, since Enomoto discloses inert gases, such as argon or nitrogen are acceptable, and Hara discloses argon or nitrogen gas supply to a furnace, it would be obvious to a person having ordinary skill in the art, the flow of gas comprises an argon gas and a nitrogen gas, as claimed.
While Enomoto discloses argon and nitrogen gas as inert gases for the heating device, Enomoto fails to disclose details of the nitrogen gas and argon gas, such as the claimed percentages in claims 3, 4, and 10.  However, Enomoto ([0054]) further discloses Argon and nitrogen are considerably more inexpensive than He gas, it is advantageous in cost to use Ar gas and nitrogen gas to the utmost extent.  Further, Takahashi ([0006]) discloses argon gas is expensive compared to nitrogen gas and Suzuki ([0006]) discloses nitrogen gas reacts with graphite, which generates highly toxic cyan gas.  Further, Takahashi (Fig. 2) discloses HCN (hydrogen cyanide – i.e. cyan) concentration in the furnace body and ([0027]) discloses tolerance of hydrogen cyanide gas concentration in the furnace body around 5 ppm.  Therefore, based on the disclosures by Enomoto, Takahashi, and Suzuki, it would be obvious to a person having ordinary skill in the art, to optimize the amount of argon and nitrogen as the inert gas for the furnace body, based on the combination of cost of the nitrogen and cost of generating highly toxic gas with the use of nitrogen.  Since it is obvious to optimize the argon and nitrogen based on cost and potential formation of toxic gases, it would be obvious during routine optimization by a person having ordinary skill in the art to optimize the nitrogen in the range of 0.2% to 5%, as claimed in claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741